Exhibit 10.2
FIRST AMENDMENT TO STANDSTILL AGREEMENT
     This FIRST AMENDMENT TO STANDSTILL AGREEMENT (the “Amendment”), dated as of
July 28, 2008, is by and between REPROS THERAPEUTICS INC., a Delaware
corporation (the “Issuer”), and EFFICACY CAPITAL, LTD (“Efficacy”).
RECITALS
     WHEREAS, the Issuer and Efficacy are parties to that certain Standstill
Agreement dated as of January 9, 2008 (the “Standstill Agreement”), pursuant to
which Efficacy agreed to refrain from performing certain specified actions until
the date on which the aggregate beneficial ownership of the Issuer’s Common
Stock by Efficacy is collectively less than eighteen percent (18%) of the
then-outstanding Common Stock of the Issuer (the “Threshold”), among other
things;
     WHEREAS, in connection with Efficacy entering into the Standstill
Agreement, the Issuer amended its Rights Agreement (as defined in the Standstill
Agreement) to include Efficacy and its affiliates and associates within the
definition of “Exempt Person” to the extent Efficacy beneficially owns no more
than thirty three percent (33%) of the then-outstanding Common Stock of the
Issuer for so long as the Standstill Agreement remains in effect;
     WHEREAS, on and between March 14, 2008 and March 27, 2008, a then-current
broker for Efficacy effected sales of the Issuer’s Common Stock beneficially
owned by Efficacy without written notice by Efficacy based on margin maintenance
requirements not yet in effect and, as a result, Efficacy’s aggregate beneficial
ownership dropped below eighteen percent (18%);
     WHEREAS, Efficacy initially disclosed such sales under documents filed with
the Securities and Exchange Commission on or about July 3, 2008; and
     WHEREAS, the Issuer and Efficacy desire to (1) amend the Standstill
Agreement effective March 13, 2008 to reduce the Threshold and (2) acknowledge
that this Amendment acts to prevent the Standstill Agreement from terminating
and that the Standstill Agreement has remained in full force and effect during
the period described above and continues in full force and effect.
     NOW, THEREFORE, the Standstill Agreement is hereby amended as follows:
     1. Capitalized terms not otherwise defined herein shall have the meaning
ascribed to them in the Standstill Agreement.
     2. Section 2(i) of the Standstill Agreement is hereby amended and restated
in its entirety to read as follows:
“(i) the date on which the aggregate beneficial ownership of the Issuer’s Common
Stock by Efficacy is less than the greater of (y) fifteen percent (15%) of the
then-outstanding Common Stock of

 



--------------------------------------------------------------------------------



 



     3. The Recitals set forth at the beginning of this Amendment are
incorporated herein.
     4. This Amendment shall be effective as of March 13, 2008.
     5. Except as amended by this Amendment, the Standstill Agreement shall
remain in full force and effect. The Issuer and Efficacy hereby acknowledge and
agree that, as a result of this Amendment, the Standstill Agreement has remained
in full force and effect since March 13, 2008.
     6. This Amendment shall be governed by and construed and enforced in
accordance with the laws of the State of Delaware applicable to contracts made
and to be performed therein. For the convenience of the parties, any number of
counterparts of this Amendment may be executed by the parties hereto and each
such executed counterpart shall be, and shall be deemed to be, an original
instrument. The parties acknowledge that delivery of executed copies of this
Amendment may be effected by facsimile transmission or other comparable means.
If any term, provision, covenant or restriction of this Amendment is held by a
court of competent jurisdiction to be invalid, void or unenforceable, the
remainder of the terms, provisions, covenants and restrictions of this Amendment
shall remain in full force and effect, unless such action would substantially
impair the benefits to either party of the remaining provisions of this
Amendment.
[Remainder of Page Intentionally Left Blank]

2



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, each party hereto has executed this Amendment as of the
day and year first above written.

                  REPROS THERAPEUTICS INC.    
 
           
 
  By:   /s/ Louis Ploth, Jr.    
 
  Name:  
Louis Ploth, Jr.
   
 
  Title:  
VP, CFO
   
 
           
 
                EFFICACY CAPITAL, LTD    
 
           
 
  By:   /s/ Mark Lappe     
 
  Name:  
Mark Lappe 
   
 
  Title:  
Managing Partner 
   
 
           

3